Filed 3/4/21 In re L.T. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

In re L.T., a Person Coming                                  B298109, consolidated
Under the Juvenile Court Law.                                with B301335

THE PEOPLE,                                                  Los Angeles County
                                                             Super. Ct. No. PJ53103
         Plaintiff and Respondent,

         v.

L.T.,

         Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County. Fred J. Fujioka, Judge of the Juvenile Court and
Phyllis Shibata, Judge Pro Tempore of the Juvenile Court.
Affirmed in part and reversed in part.

     Courtney M. Selan, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Wyatt E. Bloomfield and Nicholas
J. Webster, Deputy Attorneys General, for Plaintiff and
Respondent.
                   _________________________

       A wardship petition alleged minor L.T. committed sexual
battery. After a hearing, the juvenile court imposed a three-year
restraining order, and L.T. appealed. The court subsequently
dismissed the petition, but found it lacked jurisdiction to
terminate the restraining order. The court agreed to seal court
records, but concluded it did not have authority to seal school
district records. L.T. filed a second appeal which we consolidated
with the first appeal. We reverse the juvenile court’s denial of
L.T.’s request to seal the school district records, and otherwise
affirm.
                          BACKGROUND
       A petition under Welfare and Institutions Code1 section
602, filed November 16, 2018, alleged that on October 1, 2018,
15-year-old L.T. committed misdemeanor sexual battery (Pen.
Code, § 243.4, subd. (e)(1)) against Arianna D. The juvenile court
issued a temporary restraining order on November 30, 2018,
prohibiting L.T. from contacting Arianna D., and set a hearing
on a permanent restraining order.
       At the May 14, 2019 hearing, minor Arianna D. testified
she was playing volleyball on the blacktop at her high school
on October 1, 2018, when L.T. ran up from behind, put his right

1    All subsequent citations are to the Welfare and Institutions
Code unless otherwise indicated.




                                2
hand on her right breast, and pulled her toward him. She said,
“What the hell,” and L.T. said, “You liked it, huh?” She felt
violated and belittled, and was very uncomfortable and scared.
The court saw a videotape of the incident. Arianna D. wanted
a permanent restraining order to make her feel protected and
to grant her space (“I don’t want any contact with him ever
again.”).
      The prosecutor argued a restraining order would protect
Arianna D.’s right to her personal space and prevent L.T. from
harassing her, talking to her, or touching her again. L.T.’s
counsel argued no evidence showed any contact between L.T.
and Arianna D. after the event. The evidence did not show L.T.
attempted to intimidate or dissuade her from reporting the crime
or testifying, or a reasonable likelihood that he would. Babalola
v. Superior Court (2011) 192 Cal.App.4th 948 (Babalola) required
such conduct before a restraining order was justified. The
prosecutor rejoined Babalola was an adult case. In juvenile
proceedings, a restraining order did not require any showing of
actual or potential prospective harm, and the goal was to protect
the victim. The court signed and issued a three-year restraining
order prohibiting L.T. from contacting, threatening, stalking,
or disturbing Arianna D. L.T. filed a notice of appeal.2
      At an adjudication hearing on August 12, 2019, L.T. and
Arianna D. testified. The juvenile court found the prosecution
had not proven the allegation beyond a reasonable doubt, and
dismissed the petition. After further briefing and a hearing
on September 19, 2019, the court granted L.T.’s motion to seal

2       Restraining orders issued in juvenile proceedings are
appealable. (In re Jonathan V. (2018) 19 Cal.App.5th 236, 238,
fn. 1.)




                                3
the court records regarding the incident, but concluded
section 786 did not give the court authority to seal the school
district records. The juvenile court also concluded it lacked
jurisdiction to terminate the restraining order, because L.T.
appealed the order and the appeal remained pending.
        L.T. filed a second appeal which we consolidated with
the first appeal.
                             DISCUSSION
1.      The trial court applied the correct standard when
        it imposed the permanent restraining order
        L.T. argues the juvenile court violated his due process
rights when it imposed the pre-adjudication restraining order
without requiring the prosecution to prove he might intimidate
or otherwise harm Arianna D. in the future. We disagree.
        After the filing of a section 602 petition and until the
petition is dismissed or the wardship ends, section 213.5,
subdivision (b) authorizes the juvenile court to issue ex parte
orders “enjoining the child from contacting, threatening, stalking,
or disturbing the peace of any person the court finds to be at
risk from the conduct of the child.” Subdivision (d)(1) authorizes
the court to issue, upon notice and a hearing, a restraining order
enjoining the behavior described in subdivision (b), lasting no
more than three years. “To issue such an order, ‘[t]here need
only be evidence that the [minor who is restrained] “disturbed
the peace” of the protected child’—that is, that the minor engaged
in ‘ “ ‘conduct that destroy[ed] the mental or emotional calm of
the other party.’ ” ’ ” (In re E.F. (2020) 45 Cal.App.5th 216, 222-
223, review granted June 17, 2020, S260839; In re Bruno M.
(2018) 28 Cal.App.5th 990, 997.) Arianna D. testified L.T. ran
up behind her, put his hand on her breast, pulled her toward




                                4
him, and told her she liked it. She felt violated and frightened.
Her testimony that L.T.’s conduct destroyed her mental and
emotional calm was substantial evidence supporting the
restraining order. (In re L.W. (2020) 44 Cal.App.5th 44, 51.)
       L.T. argues the prosecutor was required to present
additional evidence of his behavior targeting Arianna D.,
beyond his conduct on the blacktop which was the basis for
the section 602 petition. The cases he cites involve Penal Code
section 136.2, subdivision (a)(1), which authorizes a restraining
order during the pendency of an adult criminal proceeding if the
trial court finds “a good cause belief that harm to, or intimidation
or dissuasion of, a victim or witness has occurred or is reasonably
likely to occur.” (See People v. Selga (2008) 162 Cal.App.4th 113,
118.) To restrain an adult defendant under Penal Code 136.2,
“a mere finding of past harm to the victim . . . is not sufficient.”
(Babalola, supra, 192 Cal.App.4th at pp. 963-964.) There must
also be evidence to support “good cause to believe an attempt
to intimidate or dissuade a victim or witness has occurred or
is reasonably likely to occur.” (Ibid.) We agree with In re
L.W., supra, 44 Cal.App.5th at p. 52, and In re E.F., supra,
45 Cal.App.5th at p. 223, that section 213.5 does not require
evidence of a reasonable apprehension of future physical abuse
or other harm before the juvenile court may issue a restraining
order. “[T]he different standards rest—not on the age of the
restrained party—but on the different substantive standards
in the two different statutes.” (In re E.F., at p. 223.) We reject
L.T.’s argument that the section 213.5 standard for issuing
a restraining order violates his right to due process simply
because the language of Penal Code section 136.2 requires more.




                                 5
2.     The juvenile court did not have jurisdiction to
       terminate the restraining order when it dismissed
       the petition
       L.T. argues that even though he had filed an appeal from
the restraining order, the juvenile court retained jurisdiction
to terminate the order after the court dismissed the petition.
He is wrong.
       Generally, the filing of a notice of appeal vests jurisdiction
in the court of appeal, divesting the trial court of jurisdiction
to make any order affecting the judgment. (People v. Espinosa
(2014) 229 Cal.App.4th 1487, 1496.) Any action by the trial court
while an appeal is pending is null and void. (Ibid.) The juvenile
court did not have jurisdiction over the restraining order once
L.T. filed his appeal, and had no power to make any order
affecting the restraining order. And to the extent L.T. argues
that dismissal of the petition required the automatic termination
of the restraining order, section 213.5 does not include such
a requirement, and the California Rules of Court are to the
contrary: “If the juvenile case is dismissed, the restraining order
remains in effect until it expires or is terminated.” (Cal. Rules
of Court, rule 5.630(i).)
3.     The juvenile court had the authority to seal
       L.T.’s school records
       L.T. argues, and respondent concedes, that the court
had the authority to seal his school records. Section 786,
subdivision (e) states that when a ward of the juvenile court
has their petition dismissed, or if the petition is not sustained
after an adjudication hearing, “the court shall order sealed
all records pertaining to the dismissed petition in the custody
of the juvenile court, and in the custody of law enforcement




                                  6
agencies, the probation department, or the Department of
Justice.” Subdivision (f)(2) states:
              “An individual who has a record that is eligible
              to be sealed under this section may ask the
              court to order the sealing of a record pertaining
              to the case that is in the custody of a public
              agency other than a law enforcement agency,
              the probation department, or the Department
              of Justice, and the court may grant the request
              and order that the public agency record be
              sealed if the court determines that sealing the
              additional record will promote the successful
              reentry and rehabilitation of the individual.”
              (Italics added.)
Government Code section 53050 defines a public agency as
“a district, public authority, public agency, and any other
political subdivision or public corporation in the state.”
       Under the Government Code, public school districts
are public agencies, and under section 786, subdivision (f)(2)
the court had the discretion (“may”) to seal school records related
to the case. In In re M.L. (2017) 18 Cal.App.5th 120, the minor
requested the sealing of his school records, but declined the
juvenile court’s request to provide the records he wanted sealed.
(Id. at pp. 122-123.) The court of appeal found the court acted
within its discretion in denying the request, without prejudice to
the minor later renewing the request with evidence to support it.
(Id. at p. 124.)
       The juvenile court erred when it declined to exercise its
discretion whether to seal L.T.’s school district records.




                                 7
                          DISPOSITION
       The order denying the motion to seal school district records
is reversed, and the case is remanded to the trial court to exercise
its discretion whether to seal the records. In all other respects
the orders are affirmed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                     EGERTON, J.

We concur:




             EDMON, P. J.




             DHANIDINA, J.




                                 8